ORDER
JOSHUA L. GAYL of LAFAYETTE HILL, PENNSYLVANIA, who was admitted to the bar of this State in 2006, having pleaded guilty in the United States District Court for the District of New Jersey to an information charging respondent with conspiracy to obstruct and impede the due administration of justice in *469violation of 18 U.S.C. § 371 and 18 U.S.C. § 1503, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), JOSHUA L. GAYL is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that JOSHUA L. GAYL be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOSHUA L. GAYL comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.